DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered. 
Claims 1-20 are pending.
Claims 1, 10 and 18 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 02/24/2022.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Becerra in view of Discenzo and Williams does not explicitly disclose transmit, from within the electronics enclosure and to a second electric motor of the plurality of electric motors while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Becerra in view of Discenzo and Williams clearly teaches the same concept that is disclosed in the claims. Discenzo discloses a power management device that can be integrated with an intelligent electric motor within an electronics enclosure (par[0022]), technically means the power management device 15 is part of the electric motor 10, where in the power management device 15 may generally already have  a processor and  current sensors that determine motor current information in order to carry out the prime function(s) of the power management devices such as providing speed control for a motor (e.g. VFD) or providing a smooth start-up and shut-down of a motor (e.g. motor soft-start) (par[0014]) technically equivalent to supplying the same input signal to different electric motors in order to control their operations. Further, the power management device may sample motor current in order to control motor speed, monitor current usage, and/or prevent excessive current usage.  A power management device may include processing circuitry such as a processor, a memory, and associated algorithms to provide control and analysis functions to the electric motors that are associated with (par[0014]). Furthermore, Discenzo discloses one power management device operates with a number of intelligent motors, wherein a variable speed drive technically equivalent to an input signal, may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1. In an addition, intelligent motor 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may be controlled by one or more control systems 220-1 . . . 220-N. In an embodiment, control systems 220-1 . . . 220-N may be realized as a central control system, technically equivalent to transmit, from within the electronics enclosure and to a second electric motor of the plurality of electric motors while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor.
Therefore, the Examiner maintains his rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1, 3 and 4 fail to have proper labels for all the rectangular and circular boxes such as elements 14, 26, 52, 54, 57, 32, 212, 214, 200, 201, 202, 204, 205, 211, 214, 72 and 201 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (US2014/0079564A1) hereafter Becerra, in view of Discenzo et al. (US2007/0078614A1) hereafter Discenzo, and further in view of Williams et al. (US2017/0264171A1) hereafter Williams.
Regarding claim 1, Becerra discloses an electric motor communication system using at least one wireless sensor network (par[0006]), the electric motor communication system comprising:
an electric motor (fig 1:10, par[0015]: FIG. 1 is an exploded view of an exemplary motor 10. Motor 10 includes control system 11, a stationary assembly 12 including a stator or core 14, and a rotatable assembly 16 including a permanent magnet rotor 18 and a shaft 20. In the exemplary embodiment, motor 10 is used in a heating, ventilating and air conditioning system (not shown). In the exemplary embodiment, control system 11 is integrated with motor 10) comprising: 
an electronics enclosure defining an internal chamber (fig 1:54, par[0019]: Motor 10 further includes an enclosure 54 which mounts on the rear portion of motor 10);
a processing device coupled to the electric motor (fig 2:206, par[0024]; and fig 3:315, par[0027], [0028]) and configured to control operation of the electric motor (par[0024], [0028], [0030], [0031]: Electric motor 202 includes a computing device 206 that controls operation of electric motor 202 and facilitates wireless communication between electric motor 202 and external devices 204);
at least one sensor, of the wireless sensor network, disposed within the electronics enclosure of the electric motor (par[0031]: The computing device 206 includes a user input interface 335 that is coupled to processor 315 and receives input from user 325. User input interface 335 may include, for example, a keyboard, a pointing device, a mouse, a stylus, a touch sensitive panel (e.g., a touch pad or a touch screen), a gyroscope, an accelerometer, a position detector, and/or an audio user input interface),
Becerra does not explicitly disclose the electric motor communication system comprising: the at least one sensor is configured to: measure at least one operating parameter associated with operation of the electric motor; and transmit, from within the electronics enclosure and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor, and transmit, from within the electronics enclosure and to a second electric motor of the plurality of electric motors while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor.
Discenzo discloses the electric motor communication system comprising: 
a plurality of electric motors communicatively coupled to the wireless sensor network (fig 1:102, par[0023]: The intelligent motor 102 may similarly operate as an agent and communicate with other intelligent motors and power management devices using an agent infrastructure. Agents may collaborate to achieve more effective and more accurate diagnostics and collaborate and negotiate to achieve more effective and more responsive system-level control. Agents may communicate using any of the well-known collaboration protocols (e.g. bidding) and may utilize a standard agent communications protocol (e.g. FIPA--Foundation for Physical Agents));
at least one sensor, of the wireless sensor network, disposed within the electronics enclosure (fig 1:112, par[0012], [0014]: Intelligent motor 102 may include sensors 112 to monitor the condition and status of various portions of the motor, for example, windings, bearings, rotor, shaft integrity, mounting, motor unbalance, and determine the health of the motor without sending information to a system external to the motor for such determination), wherein the at least one sensor is configured to:  
measure at least one operating parameter associated with operation of the electric motor (par[0014]: Intelligent motor 102 may include sensors 112 to monitor the condition and status of various portions of the motor, for example, windings, bearings, rotor, shaft integrity, mounting, motor unbalance, and determine the health of the motor without sending information to a system external to the motor for such determination); and 
transmit, from within the electronics enclosure (par[0014], [0017], [0022]) and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor (par[0017]: These motor controllers are separate from the motor, but may be coupled to the motor by wire leads or other communication and/or control paths. Such motor controllers typically have current sensors. These current sensors provide needed information to allow the motor controllers to change the voltage, frequency, or the current to the motor), and  
transmit, from within the electronics enclosure (par[0014], [0017], [0022]) and to a second electric motor of the plurality of electric motors while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).
One of ordinary skill in the art would be aware of the Becerra and Discenzo references since both pertain to the field of programming electrical motors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor communication system of Becerra to implement the sensor within a specific structure as taught by Discenzo to gain the functionality of providing an integrated sensor and motor diagnostic tool capable of passive observation of the operating parameters in an unobtrusive manner and thus without interference to the process to which the motor is connected with the capability of alerting an operator of various motor fault conditions as they occur and, in addition, to alerting the operator of less serious cautions regarding the operation of the motor as well.
Becerra in view of Discenzo does not explicitly disclose the electric motor communication system comprising: an electronics enclosure defining an internal chamber including a heatsink.
Williams discloses the electric motor communication system comprising: an electronics enclosure defining an internal chamber including a heatsink (par[00135], [0139], [00141]: The function of the end-plate D, D' is twofold: to act as a heat sink for the waste heat emitting from the electronics, and a sealed enclosure to allow the electronic components a place to be mounted and protected from harsh environments. The design of the end-plate D, D' allows it to serve multiple functions during operation: First, it provides a protective enclosure to contain all of the electronics.  Second, it acts as a heat sink to remove heat generated by the losses in the components, thereby protecting the components from excessive temperatures).
 One of ordinary skill in the art would be aware of the Becerra, Discenzo and Williams references since all pertain to the field of programming electrical motors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor communication system of Becerra to implement the feature of heat sharing chamber as taught by Williams to gain the functionality of providing an enclosure to contain all of the electronics, and acting as a heat sink to remove heat generated by the losses in the components, thereby protecting the components from excessive temperatures and harsh environments.

Regarding claim 2, Becerra in view of Discenzo and Williams discloses the electric motor communication system of Claim 1, further comprising at least one external transceiver device in communication with the at least one sensor using the wireless sensor network (Becerra par[0024]: computing device 206 includes a wireless communication unit 208 that transmits and receives wireless signals to and from one or more external device 204).

Regarding claim 3, Becerra in view of Discenzo and Williams discloses the electric motor communication system of Claim 2, wherein the at least one external transceiver device (Discenzo fig 2:215-1, par[0014]: Power management device 115 may be separated from intelligent motor 102 by a short distance, such as a few feet, or by a significantly larger distance depending on the application. For example, the power management device may be in a controlled environment such as an office area or a motor control center while the motor may be exposed to the air, in a hazardous or explosive environment) is configured to:
receive the at least one input signal (Discenzo par[0014]: A power management device may also be configured as a remote standalone unit with current sensors and a processor to send information to an intelligent motor. Power management device 115 may generally already have current sensors and determine motor current information in order to carry out the prime function(s) of the power management devices such as providing speed control for a motor (e.g. VFD) or providing a smooth start-up and shut-down of a motor (e.g. motor soft-start)); and
in response to receiving the at least one input signal, transmit, to a different electric motor of the plurality of electric motors, a control command based upon the at least one input signal (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).

Regarding claim 4, Becerra in view of Discenzo and Williams discloses the electric motor communication system of Claim 3, wherein the at least one external transceiver device is a computing device including a plurality of user-selectable modes, wherein the at least one external transceiver device is further configured to transmit the control command to the electric motor that causes the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes (Becerra par[0063], [0064]: the external device is a system controller configured to transmit wireless signals that include at least one of configuration data for the electric motor and control commands for the electric motor. the external device is a thermostat. The thermostat includes a plurality of user-selectable modes and is configured to transmit wireless signals to the electric motor.  The wireless signals transmitted to the electric motor from the thermostat cause the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes).

Regarding claim 5, Becerra in view of Discenzo and Williams discloses the electric motor communication system of Claim 2, wherein the at least one external transceiver device is a diagnostic tool configured to wirelessly collect diagnostic information from at least the electric motor of the plurality of electric motors (Becerra par[0065]: the external device is a sensor configured to wirelessly transmit sensor measurements to the electric motor.  The sensor is at least one of a CO/NO.sub.x sensor, a CO.sub.2 sensor, a vibration sensor, a temperature sensor, a diagnostic sensor, an indoor air quality (IAQ) sensor, and a sensor that measures at least one operating parameter of the electric motor).

Regarding claim 6, Becerra in view of Discenzo and Williams discloses the electric motor communication system of Claim 2, wherein the at least one external transceiver device is a sensing device configured to wirelessly transmit sensor measurements to the electric motor (Becerra fig 2:260, par[0046], [0047]: one or more measurements taken by sensor 260 are wirelessly transmitted to electric motor 202, and the operation of electric motor 202 is controlled based on the one or more measurements).

Regarding claim 7, Becerra in view of Discenzo and Williams discloses the electric motor communication system of Claim 6, wherein the sensing device comprises at least one of a CO/NOx sensor, a C02 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a sensor that measures at least one operating parameter of the electric motor (Becerra par[0065]: the external device is a sensor configured to wirelessly transmit sensor measurements to the electric motor.  The sensor is at least one of a CO/NO.sub.x sensor, a CO.sub.2 sensor, a vibration sensor, a temperature sensor, a diagnostic sensor, an indoor air quality (IAQ) sensor, and a sensor that measures at least one operating parameter of the electric motor).

Regarding claim 8, Becerra in view of Discenzo and Williams discloses the electric motor communication system in accordance with Claim 2, wherein the at least one external transceiver device is a database server configured to wirelessly receive and store information transmitted from the at least one sensor of the electric motor (Becerra par[0066]: the at least one external device is a database server configured to wirelessly receive and store information from the electric motor).

Regarding claim 9, Becerra in view of Discenzo and Williams discloses the electric motor communication system in accordance with Claim 1, wherein the at least one input signal comprises a wireless signal including at least one of a Wi-Fi, Z-Wave, a Bluetooth, and a Bluetooth Low Energy signal (Becerra par[0025]: electric motor 202 communicates with external devices 204 over an IEEE 802.11 (Wi-Fi) network. Alternatively, electric motor 202 communicates with external devices 204 using any communication medium and/or network that enables system 200 to function as described herein.  Exemplary networks include a mesh network, a cellular network, a general packet radio service (GPRS) network, an Enhanced Data Rates for Global Evolution (EDGE) network, a WiMAX network, a P1901 network, and/or a ZIGBEE.RTM.  network (e.g., ZigBee Smart Energy 1.0, ZigBee Smart Energy 2.0).  ZIGBEE.RTM. is a registered trademark of ZigBee Alliance).

Regarding claim 10, Becerra discloses an electric motor in communication with a wireless sensor network, the electric motor comprising:
an electric motor (fig 1:10, par[0015]: FIG. 1 is an exploded view of an exemplary motor 10. Motor 10 includes control system 11, a stationary assembly 12 including a stator or core 14, and a rotatable assembly 16 including a permanent magnet rotor 18 and a shaft 20. In the exemplary embodiment, motor 10 is used in a heating, ventilating and air conditioning system (not shown). In the exemplary embodiment, control system 11 is integrated with motor 10) comprising: 
an electronics enclosure defining an internal chamber (fig 1:54, par[0019]: Motor 10 further includes an enclosure 54 which mounts on the rear portion of motor 10);
a processing device coupled to the electric motor (fig 2:206, par[0024]; and fig 3:315, par[0027], [0028]) and configured to control operation of the electric motor (par[0024], [0028], [0030], [0031]: Electric motor 202 includes a computing device 206 that controls operation of electric motor 202 and facilitates wireless communication between electric motor 202 and external devices 204);
at least one sensor, of the wireless sensor network, disposed within the electronics enclosure of the electric motor (par[0031]: The computing device 206 includes a user input interface 335 that is coupled to processor 315 and receives input from user 325. User input interface 335 may include, for example, a keyboard, a pointing device, a mouse, a stylus, a touch sensitive panel (e.g., a touch pad or a touch screen), a gyroscope, an accelerometer, a position detector, and/or an audio user input interface).
Becerra does not explicitly disclose the electric motor communication system comprising: a plurality of electric motors communicatively coupled to the wireless sensor network; the at least one sensor is configured to: measure at least one operating parameter associated with operation of the electric motor; and transmit, from within the electronics enclosure and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor; and transmit, from within the electronics enclosure and to a second electric motor while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor.
Discenzo discloses the electric motor communication system comprising: 
a plurality of electric motors communicatively coupled to the wireless sensor network (fig 1:102, par[0023]: The intelligent motor 102 may similarly operate as an agent and communicate with other intelligent motors and power management devices using an agent infrastructure. Agents may collaborate to achieve more effective and more accurate diagnostics and collaborate and negotiate to achieve more effective and more responsive system-level control. Agents may communicate using any of the well-known collaboration protocols (e.g. bidding) and may utilize a standard agent communications protocol (e.g. FIPA--Foundation for Physical Agents));
at least one sensor, of the wireless sensor network, disposed within the electronics enclosure (fig 1:112, par[0012], [0014]: Intelligent motor 102 may include sensors 112 to monitor the condition and status of various portions of the motor, for example, windings, bearings, rotor, shaft integrity, mounting, motor unbalance, and determine the health of the motor without sending information to a system external to the motor for such determination), wherein the at least one sensor is configured to:  
measure at least one operating parameter associated with operation of the electric motor (par[0014]: Intelligent motor 102 may include sensors 112 to monitor the condition and status of various portions of the motor, for example, windings, bearings, rotor, shaft integrity, mounting, motor unbalance, and determine the health of the motor without sending information to a system external to the motor for such determination); and 
transmit, from within the electronics enclosure (par[0014], [0017], [0022]) and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor (par[0017]: These motor controllers are separate from the motor, but may be coupled to the motor by wire leads or other communication and/or control paths. Such motor controllers typically have current sensors. These current sensors provide needed information to allow the motor controllers to change the voltage, frequency, or the current to the motor); and 
transmit, from within the electronics enclosure (par[0014], [0017], [0022]) and to a second electric motor while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).
One of ordinary skill in the art would be aware of the Becerra and Discenzo references since both pertain to the field of programming electrical motors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor communication system of Becerra to implement the sensor within a specific structure as taught by Discenzo to gain the functionality of providing an integrated sensor and motor diagnostic tool capable of passive observation of the operating parameters in an unobtrusive manner and thus without interference to the process to which the motor is connected with the capability of alerting an operator of various motor fault conditions as they occur and, in addition, to alerting the operator of less serious cautions regarding the operation of the motor as well.
Becerra in view of Discenzo does not explicitly disclose the electric motor communication system comprising: an electronics enclosure defining an internal chamber including a heatsink.
Williams discloses the electric motor communication system comprising: an electronics enclosure defining an internal chamber including a heatsink (par[00135], [0139], [00141]: The function of the end-plate D, D' is twofold: to act as a heat sink for the waste heat emitting from the electronics, and a sealed enclosure to allow the electronic components a place to be mounted and protected from harsh environments. The design of the end-plate D, D' allows it to serve multiple functions during operation: First, it provides a protective enclosure to contain all of the electronics.  Second, it acts as a heat sink to remove heat generated by the losses in the components, thereby protecting the components from excessive temperatures).
 One of ordinary skill in the art would be aware of the Becerra, Discenzo and Williams references since all pertain to the field of programming electrical motors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor communication system of Becerra to implement the feature of heat sharing chamber as taught by Williams to gain the functionality of providing an enclosure to contain all of the electronics, and acting as a heat sink to remove heat generated by the losses in the components, thereby protecting the components from excessive temperatures and harsh environments.

Regarding claim 11, Becerra in view of Discenzo and Williams discloses the electric motor of Claim 10, wherein the electric motor is in communication with at least one external transceiver device via the wireless sensor network (Becerra par[0024]: computing device 206 includes a wireless communication unit 208 that transmits and receives wireless signals to and from one or more external device 204).

Regarding claim 12, Becerra in view of Discenzo and Williams discloses the electric motor, wherein the at least one external transceiver device (Discenzo fig 2:215-1, par[0014]: Power management device 115 may be separated from intelligent motor 102 by a short distance, such as a few feet, or by a significantly larger distance depending on the application. For example, the power management device may be in a controlled environment such as an office area or a motor control center while the motor may be exposed to the air, in a hazardous or explosive environment) is configured to:
receive the at least one input signal (Discenzo par[0014]: A power management device may also be configured as a remote standalone unit with current sensors and a processor to send information to an intelligent motor. Power management device 115 may generally already have current sensors and determine motor current information in order to carry out the prime function(s) of the power management devices such as providing speed control for a motor (e.g. VFD) or providing a smooth start-up and shut-down of a motor (e.g. motor soft-start)); and
in response to receiving the at least one input signal, transmit, to a different electric motor of a plurality of electric motors communicatively coupled using the wireless sensor network, the plurality of electric motors including the electric motor, a control command based upon the at least one input signal (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).

Regarding claim 13, Becerra in view of Discenzo and Williams discloses the electric motor of Claim 12, wherein the at least one external transceiver device is a computing device including a plurality of user-selectable modes, wherein the at least one external transceiver device is further configured to transmit the control command to the electric motor that causes the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes (Becerra par[0063], [0064]: the external device is a system controller configured to transmit wireless signals that include at least one of configuration data for the electric motor and control commands for the electric motor. the external device is a thermostat. The thermostat includes a plurality of user-selectable modes and is configured to transmit wireless signals to the electric motor.  The wireless signals transmitted to the electric motor from the thermostat cause the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes).

Regarding claim 14, Becerra in view of Discenzo and Williams discloses the electric motor of Claim 11, wherein the at least one external transceiver device is a diagnostic tool configured to wirelessly collect diagnostic information from the electric motor (Becerra par[0065]: the external device is a sensor configured to wirelessly transmit sensor measurements to the electric motor.  The sensor is at least one of a CO/NO.sub.x sensor, a CO.sub.2 sensor, a vibration sensor, a temperature sensor, a diagnostic sensor, an indoor air quality (IAQ) sensor, and a sensor that measures at least one operating parameter of the electric motor).

Regarding claim 15, Becerra in view of Discenzo and Williams discloses the electric motor of Claim 11, wherein the at least one external transceiver device is a sensing device configured to wirelessly transmit sensor measurements to the electric motor (Becerra fig 2:260, par[0046], [0047]: one or more measurements taken by sensor 260 are wirelessly transmitted to electric motor 202, and the operation of electric motor 202 is controlled based on the one or more measurements), and wherein the sensing device comprises at least one of a CO/NOx sensor, a C02 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a sensor that measures at least one operating parameter of the electric motor (Becerra par[0065]: the external device is a sensor configured to wirelessly transmit sensor measurements to the electric motor.  The sensor is at least one of a CO/NO.sub.x sensor, a CO.sub.2 sensor, a vibration sensor, a temperature sensor, a diagnostic sensor, an indoor air quality (IAQ) sensor, and a sensor that measures at least one operating parameter of the electric motor).

Regarding claim 16, Becerra in view of Discenzo and Williams discloses the electric motor of Claim 11, wherein the at least one external transceiver device is a database server configured to wirelessly receive and store information transmitted from the at least one sensor of the electric motor (Becerra par[0066]: the at least one external device is a database server configured to wirelessly receive and store information from the electric motor).

Regarding claim 17, Becerra in view of Discenzo and Williams discloses the electric motor of Claim 10, wherein the at least one input signal comprises a wireless signal including at least one of a Wi-Fi, Z-Wave, a Bluetooth, and a Bluetooth Low Energy signal (Becerra par[0025]: electric motor 202 communicates with external devices 204 over an IEEE 802.11 (Wi-Fi) network. Alternatively, electric motor 202 communicates with external devices 204 using any communication medium and/or network that enables system 200 to function as described herein.  Exemplary networks include a mesh network, a cellular network, a general packet radio service (GPRS) network, an Enhanced Data Rates for Global Evolution (EDGE) network, a WiMAX network, a P1901 network, and/or a ZIGBEE.RTM.  network (e.g., ZigBee Smart Energy 1.0, ZigBee Smart Energy 2.0).  ZIGBEE.RTM. is a registered trademark of ZigBee Alliance).

Regarding claim 18, Becerra discloses a method of operating an electric motor in communication with a wireless sensor network, the electric motor including an electronics enclosure defining an internal chamber (fig 1:54, par[0019]: Motor 10 further includes an enclosure 54 which mounts on the rear portion of motor 10); a processing device coupled to the electric motor (fig 2:206, par[0024]; and fig 3:315, par[0027], [0028]) and configured to control operation of the electric motor (par[0024], [0028], [0030], [0031]: Electric motor 202 includes a computing device 206 that controls operation of electric motor 202 and facilitates wireless communication between electric motor 202 and external devices 204);
at least one sensor, of the wireless sensor network, disposed within the electronics enclosure of the electric motor (par[0031]: The computing device 206 includes a user input interface 335 that is coupled to processor 315 and receives input from user 325. User input interface 335 may include, for example, a keyboard, a pointing device, a mouse, a stylus, a touch sensitive panel (e.g., a touch pad or a touch screen), a gyroscope, an accelerometer, a position detector, and/or an audio user input interface).
Becerra does explicitly disclose: an electric motor defining an electronics enclosure including a heatsink, the method comprising: measuring, by the at least one sensor, at least one operating parameter associated with operation of the electric motor; and transmitting, from the at least one sensor within the electronics enclosure to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor; and transmitting, from within the electronics enclosure and to a second electric motor while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor.
Discenzo discloses the method comprising: 
measuring, by the at least one sensor, at least one operating parameter associated with operation of the electric motor (par[0014]: Intelligent motor 102 may include sensors 112 to monitor the condition and status of various portions of the motor, for example, windings, bearings, rotor, shaft integrity, mounting, motor unbalance, and determine the health of the motor without sending information to a system external to the motor for such determination); and
transmitting, from the at least one sensor within the electronics enclosure (par[0014], [0017], [0022]) and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor (par[0017]: These motor controllers are separate from the motor, but may be coupled to the motor by wire leads or other communication and/or control paths. Such motor controllers typically have current sensors. These current sensors provide needed information to allow the motor controllers to change the voltage, frequency, or the current to the motor); and 
transmitting, from within the electronics enclosure (par[0014], [0017], [0022]) and to a second electric motor while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).
One of ordinary skill in the art would be aware of the Becerra and Discenzo references since both pertain to the field of programming electrical motors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor communication system of Becerra to implement the sensor within a specific structure as taught by Discenzo to gain the functionality of providing an integrated sensor and motor diagnostic tool capable of passive observation of the operating parameters in an unobtrusive manner and thus without interference to the process to which the motor is connected with the capability of alerting an operator of various motor fault conditions as they occur and, in addition, to alerting the operator of less serious cautions regarding the operation of the motor as well.
Becerra in view of Discenzo does not explicitly disclose the electric motor communication system comprising: an electronics enclosure defining an internal chamber including a heatsink.
Williams discloses the electric motor communication system comprising: an electronics enclosure defining an internal chamber including a heatsink (par[00135], [0139], [00141]: The function of the end-plate D, D' is twofold: to act as a heat sink for the waste heat emitting from the electronics, and a sealed enclosure to allow the electronic components a place to be mounted and protected from harsh environments. The design of the end-plate D, D' allows it to serve multiple functions during operation: First, it provides a protective enclosure to contain all of the electronics.  Second, it acts as a heat sink to remove heat generated by the losses in the components, thereby protecting the components from excessive temperatures).
 One of ordinary skill in the art would be aware of the Becerra, Discenzo and Williams references since all pertain to the field of programming electrical motors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor communication system of Becerra to implement the feature of heat sharing chamber as taught by Williams to gain the functionality of providing an enclosure to contain all of the electronics, and acting as a heat sink to remove heat generated by the losses in the components, thereby protecting the components from excessive temperatures and harsh environments.

Regarding claim 19, Becerra in view of Discenzo and Williams discloses the method of Claim 18, wherein the electric motor is in communication with at least one external transceiver device via the wireless sensor network, the method further comprising:
receiving, at the at least one external transceiver device the at least one input signal (Discenzo par[0014]: A power management device may also be configured as a remote standalone unit with current sensors and a processor to send information to an intelligent motor. Power management device 115 may generally already have current sensors and determine motor current information in order to carry out the prime function(s) of the power management devices such as providing speed control for a motor (e.g. VFD) or providing a smooth start-up and shut-down of a motor (e.g. motor soft-start)); and
in response to receiving the at least one input signal, transmitting, by the at least one external transceiver device to a different electric motor of a plurality of electric motors communicatively coupled using the wireless sensor network, the plurality of electric motors including the electric motor, a control command based upon the at least one input signal (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).

Regarding claim 20, Becerra in view of Discenzo and Williams discloses the method of Claim 19, wherein the at least one external transceiver device comprises a sensing device, the sensing device comprising at least one of a CO/NOx sensor, a CO2 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor (Becerra par[0065]: the external device is a sensor configured to wirelessly transmit sensor measurements to the electric motor.  The sensor is at least one of a CO/NO.sub.x sensor, a CO.sub.2 sensor, a vibration sensor, a temperature sensor, a diagnostic sensor, an indoor air quality (IAQ) sensor, and a sensor that measures at least one operating parameter of the electric motor), and a sensor that measures at least one operating parameter of the electric motor, the method further comprising:
sensing, by the sensing device, at least one sensor measurement (Becerra par[0046]: a sensor that measures one or more operating parameters of electric motor 202. Alternatively, sensor 260 may include any type of sensor that enables electric motor communication system 200 to function); and
transmitting, by the sensing device to the electric motor, the at least one sensor measurement (Becerra par[0047]: one or more measurements taken by sensor 260 are wirelessly transmitted to electric motor 202, and the operation of electric motor 202 is controlled based on the one or more measurements.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable of U.S. Patent No. US10880624B2 hereafter “Co-1” in view of Discenzo (US2007/0078614A1).

Instant Application: 17117600
Patent Application: US10880624B2 hereafter “Co-1”
1. An electric motor communication system using at least one wireless sensor network, the electric motor communication system comprising: a plurality of electric motors communicatively coupled to the wireless sensor network, an electric motor of the plurality of electric motors comprising: an electronics enclosure defining an internal chamber including a heatsink;
a processing device coupled to the electric motor and configured to control operation of the electric motor; and
at least one sensor, of the wireless sensor network, disposed within the electronics enclosure, wherein the at least one sensor is configured to:
measure at least one operating parameter associated with operation of the electric motor; and
transmit, from within the electronics enclosure and to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor; and transmit, from within the electronics enclosure and to a second electric motor of the plurality of electric motors while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor.
1.  An electric motor communication system for use with a fluid moving system, said electric motor communication system using at least one wireless 
sensor network, said electric motor communication system comprising: a plurality of electric motors communicatively coupled with each other using the 
wireless sensor network to transmit and receive input signals, each of the plurality of electric motors comprising: an electronics enclosure defining an 
internal chamber;  a motor management device disposed within the internal chamber of said electronics enclosure configured to transmit and receive said 
input signals using the wireless sensor network, wherein the motor management device is positioned adjacent to an opening defined in the electronics 
enclosure: at least one sensor disposed within a heat sharing chamber within the internal chamber of said electronics enclosure and configured to measure 
and transmit at least one operating parameter associated with operation of an electric motor of the plurality of electric motors, the heat sharing chamber 
comprising an insulated material coupled to a heatsink;  and a processing device coupled to said motor management device and configured to control said 
electric motor of the plurality of electric motors based at least in part on said input signals received from said motor management device and said at least 
one sensor; and at least one external transceiver device configured to collect data and to transmit said input signals, via the wireless sensor network, to 
said electric motor of the plurality of electric motors.
2.    The electric motor communication system of Claim 1, further comprising at least one external transceiver device in communication with the at least one sensor using the wireless sensor network.
1. …..at least one external transceiver device configured to collect data and to transmit said input signals, via the wireless sensor network, to 
said electric motor of the plurality of electric motors.
4. The electric motor communication system of Claim 3, wherein the at least one external transceiver device is a computing device including a plurality of user-selectable modes, wherein the at least one external transceiver device is further configured to transmit the control command to the electric motor that causes the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes.
5.  An electric motor communication system in accordance with claim 1, wherein said at least one external device is a computing device including a 
plurality of user-selectable modes and configured to transmit said input signals including control commands to said electric motor of the plurality of electric 
motors that cause said electric motor of the plurality of electric motors to operate in accordance with a selected mode of the plurality of user-selectable 
modes.
5. The electric motor communication system of Claim 2, wherein the at least one external transceiver device is a diagnostic tool configured to wirelessly collect diagnostic information from at least the electric motor of the plurality of electric motors.
4.  An electric motor communication system in accordance with claim 1, wherein said at least one external device is a diagnostic tool configured to 
wirelessly collect diagnostic information from said electric motor of the plurality of electric motors.
6.    The electric motor communication system of Claim 2, wherein the at least one external transceiver device is a sensing device configured to wirelessly transmit sensor measurements to the electric motor.
6.  An electric motor communication system in accordance with claim 1, wherein said at least one external device is a sensing device configured to 
wirelessly transmit sensor measurements to said electric motor of the plurality of electric motors.
7.    The electric motor communication system of Claim 6, wherein the sensing device comprises at least one of a CO/NOx sensor, a C02 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a sensor that measures at least one operating parameter of the electric motor.
7.  An electric motor communication system in accordance with claim 6, wherein said sensing device is at least one of a CO/NOx sensor, a CO2 sensor, a 
vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a sensor that measures 
at least one operating parameter of said electric motor of the plurality of electric motors.
8.    An electric motor communication system in accordance with Claim 2, wherein the at least one external transceiver device is a database server configured to wirelessly receive and store information transmitted from the at least one sensor of the electric motor.
8.  An electric motor communication system in accordance with claim 1, wherein said at least one external device is a database server configured to 
wirelessly receive and store information from said electric motor of the plurality of electric motors.
9.    An electric motor communication system in accordance with Claim 1, wherein the at least one input signal comprises a wireless signal including at least one of a Wi-Fi, Z-Wave, a Bluetooth, and a Bluetooth Low Energy signal.
9.  An electric motor communication system in accordance with claim 1, wherein said input signals comprise wireless signals including at least one of 
a Wi-Fi, Z-Wave, a Bluetooth, and a Bluetooth Low Energy signal.
10.    An electric motor in communication with a wireless sensor network, the electric motor comprising:
an electronics enclosure defining an internal chamber including a heatsink;
a processing device coupled to the electric motor and configured to control operation of the electric motor; and
at least one sensor, of the wireless sensor network, disposed within the electronics enclosure, wherein the at least one sensor is configured to:
measure at least one operating parameter associated with operation of the electric motor; and
transmit, to the processing device, at least one input signal, wherein the processing device, in response to receiving the at least one input signal, is configured to adjust operation of the electric motor; and transmit, from within the electronics enclosure and to a second electric motor while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor.
1.  An electric motor communication system for use with a fluid moving system, said electric motor communication system using at least one wireless 
sensor network, said electric motor communication system comprising: a plurality of electric motors communicatively coupled with each other using the 
wireless sensor network to transmit and receive input signals, each of the plurality of electric motors comprising: an electronics enclosure defining an 
internal chamber;  a motor management device disposed within the internal chamber of said electronics enclosure configured to transmit and receive said 
input signals using the wireless sensor network, wherein the motor management device is positioned adjacent to an opening defined in the electronics 
enclosure: at least one sensor disposed within a heat sharing chamber within the internal chamber of said electronics enclosure and configured to measure 
and transmit at least one operating parameter associated with operation of an electric motor of the plurality of electric motors, the heat sharing chamber 
comprising an insulated material coupled to a heatsink;  and a processing device coupled to said motor management device and configured to control said 
electric motor of the plurality of electric motors based at least in part on said input signals received from said motor management device and said at least 
one sensor;  and at least one external transceiver device configured to collect data and to transmit said input signals, via the wireless sensor network, to 
said electric motor of the plurality of electric motors.
11.    The electric motor of Claim 10, wherein the electric motor is in communication with at least one external transceiver device via the wireless sensor network.
1.  An electric motor communication system for use with a fluid moving system, said electric motor communication system using at least one wireless 
sensor network, said electric motor communication system comprising: a plurality of electric motors communicatively coupled with each other using the 
wireless sensor network to transmit and receive input signals, each of the plurality of electric motors comprising: an electronics enclosure defining an 
internal chamber;  a motor management device disposed within the internal chamber of said electronics enclosure configured to transmit and receive said 
input signals using the wireless sensor network, wherein the motor management device is positioned adjacent to an opening defined in the electronics 
enclosure: at least one sensor disposed within a heat sharing chamber within the internal chamber of said electronics enclosure and configured to measure 
and transmit at least one operating parameter associated with operation of an electric motor of the plurality of electric motors, the heat sharing chamber 
comprising an insulated material coupled to a heatsink;  and a processing device coupled to said motor management device and configured to control said 
electric motor of the plurality of electric motors based at least in part on said input signals received from said motor management device and said at least 
one sensor;  and at least one external transceiver device configured to collect data and to transmit said input signals, via the wireless sensor network, to 
said electric motor of the plurality of electric motors.
13.    The electric motor of Claim 12, wherein the at least one external transceiver device is a computing device including a plurality of user-selectable modes, wherein the at least one external transceiver device is further configured to transmit the control command to the electric motor that causes the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes.
5.  An electric motor communication system in accordance with claim 1, wherein said at least one external device is a computing device including a 
plurality of user-selectable modes and configured to transmit said input signals including control commands to said electric motor of the plurality of electric 
motors that cause said electric motor of the plurality of electric motors to operate in accordance with a selected mode of the plurality of user-selectable 
modes.
14.    The electric motor of Claim 11, wherein the at least one external transceiver device is a diagnostic tool configured to wirelessly collect diagnostic information from the electric motor.
4.  An electric motor communication system in accordance with claim 1, wherein said at least one external device is a diagnostic tool configured to 
wirelessly collect diagnostic information from said electric motor of the plurality of electric motors.
15.    The electric motor of Claim 11, wherein the at least one external transceiver device is a sensing device configured to wirelessly transmit sensor measurements to the electric motor, and wherein the sensing device comprises at least one of a CO/NOx sensor, a C02 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a sensor that measures at least one operating parameter of the electric motor.
7.  An electric motor communication system in accordance with claim 6, wherein said sensing device is at least one of a CO/NOx sensor, a CO2 sensor, a 
vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a sensor that measures 
at least one operating parameter of said electric motor of the plurality of electric motors.
16.    The electric motor of Claim 11, wherein the at least one external transceiver device is a database server configured to wirelessly receive and store information transmitted from the at least one sensor of the electric motor.
8.  An electric motor communication system in accordance with claim 1, wherein said at least one external device is a database server configured to 
wirelessly receive and store information from said electric motor of the plurality of electric motors.
17.    The electric motor of Claim 10, wherein the at least one input signal comprises a wireless signal including at least one of a Wi-Fi, Z-Wave, a Bluetooth, and a Bluetooth Low Energy signal.
9.  An electric motor communication system in accordance with claim 1, wherein said input signals comprise wireless signals including at least one of 
a Wi-Fi, Z-Wave, a Bluetooth, and a Bluetooth Low Energy signal.
18.    A method of operating an electric motor in communication with a wireless sensor network, the electric motor including an electronics enclosure defining an internal chamber including a heatsink, a processing device coupled to the electric motor and configured to control operation of the electric motor, and at least one sensor, of the wireless sensor network, disposed within the electronics enclosure, the method comprising:
receiving, at the at least one external transceiver device the at least one input signal; and

in response to receiving the at least one input signal, transmitting, by the at least one external transceiver device to a different electric motor of a plurality of electric motors communicatively coupled using the wireless sensor network, the plurality of electric motors including the electric motor, a control command based upon the at least one input signal; and transmitting, from within the electronics enclosure and to a second electric motor of the plurality of electric motors while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor.
16.  A method of operating a first electric motor in a fluid-moving system, said method performed using a wireless sensor network, said method comprising: 
communicatively coupling the first electric motor to at least one external transceiver device and at least one second electric motor, using the wireless 
sensor network, the first electric motor including an electronics enclosure defining an internal chamber, a motor management device positioned adjacent to 
an opening defined in the electronics enclosure and disposed within a heat sharing chamber within the internal chamber of the electronics enclosure, the 
heat sharing chamber comprising an insulated material coupled to a heatsink, at least one sensor disposed within the internal chamber of the electronics 
enclosure, and a processing device coupled to the motor management device;  receiving, at the motor management device, input signals from the at least one 
external transceiver device and the at least one second electric motor;  transmitting, from the at least one sensor to the processing device, at least 
one operating parameter, measured at the at least one sensor, associated with operation of said first electric motor;  and controlling, using the processing 
device, the first electric motor based at least in part on the received in signals from said motor management device and said at least one sensor.
20.    The method of Claim 19, wherein the at least one external transceiver device comprises a sensing device, the sensing device comprising at least one of a CO/NOx sensor, a CO2 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a sensor that measures at least one operating parameter of the electric motor, the method further comprising: sensing, by the sensing device, at least one sensor measurement; and transmitting, by the sensing device to the electric motor, the at least one sensor measurement.
7.  An electric motor communication system in accordance with claim 6, wherein said sensing device is at least one of a CO/NOx sensor, a CO2 sensor, a 
vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor, and a sensor that measures 
at least one operating parameter of said electric motor of the plurality of electric motors.


	Regarding claims 1, 10 and 18, Co-1 does not explicitly discloses the feature of transmitting, from within the electronics enclosure and to a second electric motor of the plurality of electric motors while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor.
Discenzo discloses the feature of transmitting, from within the electronics enclosure (par[0014], [0017], [0022]) and to a second electric motor of the plurality of electric motors while maintaining communication with the electric motor, the at least one input signal, wherein the at least one input signal is configured to control operation of the second electric motor (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).
One of ordinary skill in the art would be aware of the Becerra and Discenzo references since both pertain to the field of programming electrical motors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor communication system of Becerra to implement the sensor within a specific structure as taught by Discenzo to gain the functionality of providing an integrated sensor and motor diagnostic tool capable of passive observation of the operating parameters in an unobtrusive manner and thus without interference to the process to which the motor is connected with the capability of alerting an operator of various motor fault conditions as they occur and, in addition, to alerting the operator of less serious cautions regarding the operation of the motor as well.

Regarding claim 3, Co-1 in view of Discenzo discloses the electric motor communication system of Claim 2, wherein the at least one external transceiver device (Discenzo fig 2:215-1, par[0014]: Power management device 115 may be separated from intelligent motor 102 by a short distance, such as a few feet, or by a significantly larger distance depending on the application. For example, the power management device may be in a controlled environment such as an office area or a motor control center while the motor may be exposed to the air, in a hazardous or explosive environment) is configured to:
receive the at least one input signal (Discenzo par[0014]: A power management device may also be configured as a remote standalone unit with current sensors and a processor to send information to an intelligent motor. Power management device 115 may generally already have current sensors and determine motor current information in order to carry out the prime function(s) of the power management devices such as providing speed control for a motor (e.g. VFD) or providing a smooth start-up and shut-down of a motor (e.g. motor soft-start)); and
in response to receiving the at least one input signal, transmit, to a different electric motor of the plurality of electric motors, a control command based upon the at least one input signal (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).

Regarding claim 4, Co-1 in view of Discenzo discloses the electric motor communication system of Claim 3, wherein the at least one external transceiver device is a computing device including a plurality of user-selectable modes, wherein the at least one external transceiver device is further configured to transmit the control command to the electric motor that causes the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes (Co-1, claim 5).

	Regarding claim 12, Co-1 in view of Discenzo discloses the electric motor communication system of Claim 2, wherein the at least one external transceiver device (Discenzo fig 2:215-1, par[0014]: Power management device 115 may be separated from intelligent motor 102 by a short distance, such as a few feet, or by a significantly larger distance depending on the application. For example, the power management device may be in a controlled environment such as an office area or a motor control center while the motor may be exposed to the air, in a hazardous or explosive environment) is configured to:
receive the at least one input signal (Discenzo par[0014]: A power management device may also be configured as a remote standalone unit with current sensors and a processor to send information to an intelligent motor. Power management device 115 may generally already have current sensors and determine motor current information in order to carry out the prime function(s) of the power management devices such as providing speed control for a motor (e.g. VFD) or providing a smooth start-up and shut-down of a motor (e.g. motor soft-start)); and
in response to receiving the at least one input signal, transmit, to a different electric motor of the plurality of electric motors, a control command based upon the at least one input signal (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).

Regarding claim 13, Co-1 in view of Discenzo discloses the electric motor of Claim 12, wherein the at least one external transceiver device is a computing device including a plurality of user-selectable modes, wherein the at least one external transceiver device is further configured to transmit the control command to the electric motor that causes the electric motor to operate in accordance with a selected mode of the plurality of user-selectable modes (Co-1, claim 5).

Regarding claim 19, Co-1 in view of Discenzo discloses the method of Claim 18, wherein the electric motor is in communication with at least one external transceiver device via the wireless sensor network, the method further comprising:
receiving, at the at least one external transceiver device the at least one input signal (Discenzo par[0014]: A power management device may also be configured as a remote standalone unit with current sensors and a processor to send information to an intelligent motor. Power management device 115 may generally already have current sensors and determine motor current information in order to carry out the prime function(s) of the power management devices such as providing speed control for a motor (e.g. VFD) or providing a smooth start-up and shut-down of a motor (e.g. motor soft-start)); and
in response to receiving the at least one input signal, transmitting, by the at least one external transceiver device to a different electric motor of a plurality of electric motors communicatively coupled using the wireless sensor network, the plurality of electric motors including the electric motor, a control command based upon the at least one input signal (Discenzo par[0025]: In an embodiment, one power management device operates with a number of intelligent motors. A variable speed drive may bring one intelligent motor up to speed and then be disconnected from the intelligent motor and switch to another intelligent motor. The variable speed drive may then bring this second intelligent motor up to speed. This configuration for a variable speed drive has been used for the controlled start of multiple pumps with one VFD. In an embodiment, any of intelligent motor 210-1 . . . 210-N may be operated with any of power management devices 215-1 . . . 215-M. Intelligent 210-1 . . . 210-N and power management devices 215-1 . . . 215-M may have communications interfaces configured in a manner similar to that shown in FIG. 1.).
One of ordinary skill in the art would be aware of the Co-1 and Discenzo references since both pertain to the field of programming electrical motors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor communication system of Becerra to implement the exterior transceiver within a specific structure as taught by Discenzo to gain the functionality of providing an exterior motor diagnostic tool capable of passive observation of the operating parameters in an unobtrusive manner and thus without interference to the process to which the motor is connected with the capability of alerting an operator of various motor fault conditions as they occur and, in addition, to alerting the operator of less serious cautions regarding the operation of the motor as well.

Regarding claim 20, Co-1 in view of Discenzo discloses the method of Claim 19, wherein the at least one external transceiver device comprises a sensing device, the sensing device comprising at least one of a CO/NOx sensor, a CO2 sensor, a vibration sensor, a temperature sensor, a pressure transducer, an indoor air quality (IAQ) sensor, air flow sensor, radon sensor (Co-1, claim 7), and a sensor that measures at least one operating parameter of the electric motor (Co-1, claim 7), the method further comprising:
sensing, by the sensing device, at least one sensor measurement (Co-1, claims 1 and 7); and
transmitting, by the sensing device to the electric motor, the at least one sensor measurement (Co-1, claim 6).

Conclusion
US2015/0148970A1 to Guzelgunler discloses a motor controller coupled to a motor that includes a wireless communication device and a computing device coupled to the wireless communication device. The computing device is configured to communicatively couple with a client computing device using the wireless communication device, wirelessly receive at least one setting from the client computing device, and operate the motor pursuant to the at least one setting, to move liquid in an aquatic environment.
US8917045B2 to Durfee discloses Methods and systems for replacing HVAC blower motors and other electric motors are disclosed including systems and methods for gathering and storing information about motors that may need to be replaced, systems and methods for selecting replacement motors, and systems and methods for programming the replacement motors. The systems and methods allow a select few replacement motors to be programmed to replace nearly any original motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685